Case: 1:14-cv-02083 Document #: 58 Filed: 01/22/19 Page 1 of 2 PagelD #:266

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA and the
STATE OF ILLINOIS, ex rel. KATHERINE
VERHULST ,

Plaintiffs,
Vv.

)
)
)
)
)
)
)
)
QUALITY THERAPY & )
CONSULTATION, INC., THE CARLTON)
AT THE LAKE, INC., LAKE SHORE )
HEALTHCARE AND REHABILITATION _ )
CENTRE LLC, RIDGEVIEW REHAB& +)
NURSING CENTER, THE WESTWOOD __)
MANOR, INC., WINSTON MANOR )
CONVALESCENT & NURSING HOME, ) N® 14© 2083

BALMORAL HOME, INC., ATRIUM )

HEALTH CARE CENTER LTD., and )

)

)

)

)

)

)

)

)

)

)

)

)

)

)

NORRIDGE GARDENS,

Judge Durkin

Defendants.

 

UNITED STATES OF AMERICA,
Plaintiff-Intervenor,
v.

QUALITY THERAPY &
CONSULTATION, INC., et al.

Defendants.

CONSENT JUDGMENT
Upon consent of the parties, and the court being fully advised:

IT IS HEREBY ORDERED that:

4835-4502-5669.1
Case: 1:14-cv-02083 Document #: 58 Filed: 01/22/19 Page 2 of 2 PagelD #:266

(1) Judgment is entered in favor of the United States of America against Lake Shore
Healthcare and Rehabilitation Centre LLC, in the amount of $2,730,455, as provided in the
Consent Judgment and Settlement Agreement attached hereto;

(2) Interest at a rate of 2.7% shall accrue and will be compounded annually until paid
in full; and,

(3) This case is dismissed with prejudice as to defendant Lake Shore Healthcare and

Rehabilitation Centre LLC. be. (iY,
ENTER: Ly)

Thomas Durkin, J.
United States District Judge

 

Dated: (| 22/2014

J

4835-4502-5669.1
